Exhibit 99.1 Executive Officers and Directors of Atlantic Set forth below is a list of the name, business address, present principal occupation or employment and citizenship of each director, executive officer and controlling person of Atlantic, and of each person ultimately in control of Atlantic. Name Occupation Business Address Citizenship Unicorn Worldwide Holdings Limited Managing Member Bridge House Bridge Street Casteltown Isle of Man IM9 1AX British Virgin Islands Madison Technology LLC Managing Member 654 Madison Avenue, Suite 1609 New York, NY 10021 Delaware Executive Officers and Directors of Madison Set forth below is a list of the name, business address, present principal occupation or employment and citizenship of each director, executive officer and controlling person of Madison, and of each person ultimately in control of Madison. Name Occupation Business Address Citizenship Arthur Becker Chief Executive Officer and President of Navisite, Inc. 400 Minuteman Road Andover, MA 01810 USA Executive Officers and Directors of Unicorn Set forth below is a list of the name, business address, present principal occupation or employment and citizenship of each director, executive officer and controlling person of Unicorn, and of each person ultimately in control of Unicorn. Name Occupation Business Address Citizenship Simon Cooper Lawyer/Investor Bridge House Bridge Street Casteltown Isle of Man IM9 1AX United Kingdom Simon McNally Lawyer/Investor Bridge House Bridge Street Casteltown Isle of Man IM9 1AX United Kingdom Sarah McKee Accountant Bridge House Bridge Street Casteltown Isle of Man IM9 1AX United Kingdom
